978 So.2d 331 (2008)
Mona STEELE, Kelly Steele and Myles Anthony Steele
v.
Kirk THOMASSIE, Will Dufrene, La Supercross, Joseph Gracianette, Vincent Leblanc, Jeremy Justice, Marsh Investment Corporation, Joseph Marcello, Wade Mongrue, Courtney Mongrue, Westbank Speedway, Inc., Hermitage Insurance Company, Fairmont Insurance Company.
No. 2008-CC-0370.
Supreme Court of Louisiana.
April 4, 2008.
In re Steele, Mona et al; Steele, Kelly; Plaintiff(s); Applying for Supervisory *332 and/or Remedial Writs, Parish of Jefferson, 24th Judicial District Court Div. K, No. 585-980; to the Court of Appeal, Fifth Circuit, No. 07-C-1011.
Denied.